Applicant was convicted, and under plea of guilty sentenced to the penitentiary. Subsequently he *Page 63 
moved for a new trial, which was overruled. He gave notice of appeal, which was duly entered. He was then forwarded to the penitentiary where he is now incarcerated. The appeal in that case is now before this court for decision.
The convicted party has the right to enter notice of appeal during the term at which he is convicted. Of this he can not be deprived if he desires to appeal, though he has been previously sentenced. The incarceration of applicant in the penitentiary under above facts is in violation of law. The penitentiary officials will return applicant to the sheriff of Trinity County to await disposition of his appeal in the cases in which he was convicted and now pending in this court.
Relator returned to sheriff.